Citation Nr: 0429354	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals, right 
total knee replacement (claimed as right knee condition).

2.  Entitlement to service connection for wounds and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1941 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
residuals of right total knee replacement, hearing loss and 
wounds and scars.  A Notice of Disagreement was received in 
October 2002.  In February 2003, the RO issued a rating 
decision granting service connection for hearing loss and 
issued a Statement of the Case on the denial of service 
connection for residuals of right total knee replacement and 
wounds and scars.  A timely appeal was received in February 
2003.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

I.  Due process

In March 2003, subsequent to certification of this appeal to 
the Board, the veteran's representative submitted a medical 
opinion from Dr. J. Hansen dated February 13, 2003 to the RO, 
which was then forwarded to the Board without consideration.  
This opinion is pertinent to the veteran's claim, in that it 
discusses the issues that have been appealed.  

With respect to the effect of the submission of evidence to 
the Board not previously considered by the RO, the Board 
consults 38 C.F.R. § 20.1304 (c), effective October 4, 2004.  
Any pertinent evidence submitted by the veteran or his 
representative before the Board but not considered by the 
agency of original jurisdiction (AOJ) must be referred to the 
AOJ for review unless the veteran or his representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit(s) to which the evidence relates 
may be fully allowed on appeal without such referral.  Id.

The veteran has not waived the RO's consideration of this 
evidence.  Therefore, this claim must be remanded to the RO 
for consideration.  

II.  Evidentiary development

A.  VA and Non-VA Treatment Records

The Board concludes VA has a further duty to assist the 
veteran in developing his claims.  

First, it is clear that relevant private treatment records 
remain outstanding.  The veteran had right total knee 
replacement in September 1992.  VA obtained medical records 
from the veteran's private treating physician for one visit 
in July 1983 and for the period of May 1992 through April 
1995.  The veteran, however, asserts that he had continuous 
problems with his right knee since service, including having 
the patella removed in 1970 by this physician.  The record 
does not contain any medical records regarding treatment from 
the veteran's separation from service in 1946 to 1992 (except 
for the one 1983 visit), including the 1970 removal of the 
right knee patella.  The Board notes that these records are 
necessary for full consideration of this claim.  Upon remand, 
the RO should make every effort to obtain all of the 
veteran's private treatment medical records, especially those 
related to the 1970 removal of his right knee patella.

Also, as indicated above, the veteran's representative 
submitted in March 2003, a medical opinion from Dr. J. Hansen 
dated February 13, 2003.  This opinion indicates that this 
physician has treated the veteran for hypertension and 
degenerative joint disease.  Upon remand, the RO should 
request that the veteran submit a release for treatment 
records from Dr. Hansen, indicating the time period treatment 
was received, and it should make every effort to obtain the 
treatment records so indicated.

In addition, although the veteran stated in October 2001 that 
he had been treated at the VA Medical Center in Mountain 
Home, Tennessee, the record does not contain VA treatment 
records and does not contain any indication that the RO 
requested them.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, 
the RO should obtain the veteran's VA treatment records.

Finally, the veteran claims service connection for wounds and 
scars.  He presented evidence that he was injured at Normandy 
on June 6, 1944.  The Board, however, is unable to proceed on 
this claim due to a lack of medical evidence as to the 
location of these wounds and scars on the veteran's body, or 
even that the veteran presently has the claimed scars.  Upon 
remand, the RO should assist the veteran in developing his 
claim for wounds and scars, specifically requesting the 
veteran to clarify his claim and to identify all treating 
physicians and provide releases so that VA can obtain his 
treatment records related to this claim.

B.  VA Medical Exam 

The veteran was previously given a VA medical examination for 
his right knee and for scars in November 2001.  The report 
for the scar examination, however, merely references the 
right knee joint exam performed on the same day for detailed 
history, physical and diagnosis.  The right knee joint exam 
does not reference any scars except those from the veteran's 
bilateral total knee replacement surgery.  The Board finds 
that a new examination is required specifically related to 
the veteran's claim that he received wounds on June 6, 1944 
and that he has wounds and scars related to those injuries.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should ask the veteran to 
complete a release form authorizing VA to 
request copies of his treatment records 
from James Hansen, M.D.  These medical 
records should then be requested, and the 
RO should specify that copies of the 
actual treatment records, as opposed to 
summaries, are needed.  The veteran 
should be informed that he could also 
obtain these records himself and submit 
them to the RO.  All efforts to obtain 
copies of these records, including 
follow-up requests, if appropriate, 
should be fully documented.  

3.  The RO should confirm with the 
veteran the period of his treatment with 
S. Huddleston, M.D.  Upon receipt of the 
veteran's response, the RO should request 
copies of records of this treatment from 
T. L. Huddleston M.D. for any period 
prior to September 1992.  (T. L. 
Huddleston is apparently the son of S. 
Huddleston, and took over the practice of 
his father.)  The Board notes that the 
veteran has already provided a release 
for medical records from this physician.  
The veteran should be informed that he 
could also obtain these records himself 
and submit them to the RO.  All efforts 
to obtain copies of these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

4.  Obtain the veteran's medical records 
from the VA Medical Center in Mountain 
Home, Tennessee for treatment for right 
knee complaints and for wounds and scars 
from 1946 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

5.  The RO should contact the veteran and 
ask him to clarify his claim for service 
connection for wounds and scars, 
specifically asking him to explain the 
nature of the wounds and scars, the 
number of wounds and scars and the 
location on his body of the wounds and 
scars.

6.  In addition, the RO should ask the 
veteran to identify all VA and non-VA 
treating physicians who possess records, 
not already associated with the claims 
file, pertaining to treatment or 
evaluation of the claimed wounds and 
scars from 1946 to the present.  After 
securing any necessary releases required, 
the RO should obtain all identified 
records if not already in the claims 
folder.  The RO should specify that 
copies of the actual treatment records, 
as opposed to summaries, are needed.  The 
veteran should be informed that he could 
also obtain these records himself and 
submit them to the RO.  All efforts to 
obtain copies of these records, including 
follow-up requests, if appropriate, 
should be fully documented.  

7.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA examination related to 
his claim for service connection for 
wounds and scars.  The claims file should 
be provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
veteran's scars are related to an injury 
incurred during service.  

8.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claim.  If such action does not 
resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

